Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 1 of 15




                    EXHIBIT B
Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 2 of 15




                 EXHIBIT B-1
Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 3 of 15
                                                                           FILED - 3/13/2020 11:06 AM
                                                                           2020-DCL-01429 / 41644371
                                                                           ELVIRA S. ORTIZ
                                                                           Cameron County District Clerk
                                                                           By Sofia Herrera Deputy Clerk
                                          2020-DCL-01429
                           CAUSE NO.

MARCOS LEOS, SANTOS LEOS                        §      IN THE .            JUDICIAL
INDIVIDUALLY AND AS NEXT    §                          Cameron County - 357th District Court
FRIEND OF R. N. L. AND N. L.§
                            §
V.                          §                          DISTRICT COURT OF
                            §
AMERICAN SECURITY INSURANCE §
COMPANY                     §                          CAMERON COUNTY, TEXAS


      PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, MARCOS LEOS, SANTOS LEOS INDIVIDUALLY AND AS

 NEXT FRIEND OF R. N. L. AND N. L., herein referred to as "Plaintiffs", in the and files

this Original Petition, complaining of American Security Insurance Company, herein

referred to as "Defendant" and for cause of action would respectfully show the Court as

follows: _

                                 I.      DISCOVERY LEVEL

1.1     Pursuant to Texas Rules of Procedure Rule 190.3, Plaintiff requests that discovery

be conducted in accordance with a Leve13 Discover,y Control Plan.

                                II.     VENUE AND SERVICE

2.1     Venue is proper in Hidalgo County, Texas pursuant to Texas Civil Practice

        Remedies Code Section 15.002 because all substantial part of the events or.,

        omissions giving rise to the claim occurred in Hidalgo County, Texas

2.2     Plaintiffs are individuals residing in La Feria, Hidalgo, Texas.

2.3     Defendants will be served through registered agent, Corporation Service Company,

        40 Technology Parkway South, Suite 300, Norcross, GA 30092.




                                               1
Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 4 of 15




                                       III. FACTS

3.1    Plaintiffs are the owners of Insurance Account No. 1866575587 issued by Defendant

       JP Morgan Chase Bank NA.

3.2    Plaintiffs insured property which is specifically located at 200 Angelita Drive, La

       Feria, Texas, (hereinafter referred to as the "Property").

3.3    Defendant or its agents sold the Policy, insuring the Property, to Plaintiffs.

3.4    On or about March 16, 2018, Plaintiffs ordered supplies to replace old shingles on

       their roof from ABC Supply Co., Inc. The supplies were placed on the home's roof

       and the roof of the porch. As they finished unloading the supplies the porch roof

       collapsed, detached itself from the home damaging the roof and side wall from the

       home.

3.5    Plaintiffs submitted a claim to their Defendant, JP Morgan Chase Bank, NA, on or

       about March 16, 2018.

3.6    Defendant assigned Claim Number 00200960095 to Plaintiffs claim.

3.7    Defendant hired and/or assigned an adjuster, Melaku Abebe, to investigate and

       evaluate the damages.

3.8    On March 28, 2018, Plaintiffs were improperly denied coverage and after being

       denied coverage by their home insurance company the condition of the home and

       roof has since worsened and the interior of the home has been destroyed due to

       water damage and inhabitants of the home became sick due to mold infestation.

               IV.     NEGLIGENCE AND BItEACH OF CONTRACT

4.1    As a result of Defendant's negligence to provide a timely insurance coverage to

Plaintiffs they have suffered damages to their home and health.




                                              2
i
        Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 5 of 15

    ~




        4.2    Plaintiff purchased an Insurance Policy underwritten by Defendant, a written

        agreement in which Defendant has the duty to investigate and pay Plaintiff benefits provided

        for under the Policy for covered damages. The policy requires coverage for a collapse,

        which is what occurred in this case.

        4.3    Defendant has failed to fulfill its contractual obligations, through the failure to pay

        for covered property damages. Defendant's investigation was not done in a timely manner

        resulting in damages to Plaintiff alleged in this Petition for any kind, penalties, costs,

        expenses, pre judgment interest, and attorney's fees.

        4.4    Due to Defendant's actions and omissions Defendants became ill inside the home

        caused by the accumulation of mold.

                                  VII. TEXAS INSURANCE CODE

               By denying coverage to Plaintiffs, Defendant has violated the Texas Insurance Code.

        Specifically, Defendant has failed to timely pay the claim, pursuant to Section 542.058 of

        the Texas Insurance Code. Further, damages owed by Defendant are subject to 18% interest

        as required by Tex. Insurance Code § 542.060, and attorney's fees pursuant to Tex. Ins.

        Code § 541.152.

                                     VIII. PRAYER FOR RELIEF

               WHEREFORE, PREMISES CONSIDRED, Plaintiff respectfully requests that

        Defendant be cited to appear, and that upon f nal hearing, Plaintiff have judgment against

        Defendant as follows:

               1)      Judgment for all indebtness accrued under the Agreement or otherwise found

                       by this Court through the date of judgment including monetary relief over

                       $200,000 but not more than $1,000,000;




                                                      3
Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 6 of 15




        2)       Prejudgment and Post judgment interest as allowed by law;

         3)      Reasonable attorney's fees;

        4)       Cost of Suit; and

        5)       Such other and further relief to which Plaintiff may be justly entitled.

                                   IX. EXEMPLARY DAIVIAGES

8.1     The acts of Defendant's as alleged herein were willful, deliberate, intentional and

were committed as part of a scheme to defraud Plaintiff out of valuable services. Pursuant

to Texas Civil Practices & Remedies Code § 41.003, Plaintiff is entitled to an award of

exemplary damages against Defendants.

                              X.       TRIAL BY JURY REQUEST

9.1     Plaintiff demands a trial by jury on all issues set forth herein.

                            XI.      REQUEST FOR DISCLOSURE

10.1 Under Rule 194 of the Texas Rules of Civil Procedure, Plaintiff requests that

Defendant disclose, within 50 days of the service of this request, the information or

materials described in Rule 194.2 (a), (b), (c). (d), (e), (f). (h). (i), (j), (k), and (1).


                                                             Respectfully Submitted,

                                                             Fryer;nd,11- n,. n, PLLC
                                                             1352. 1'eca~a
                                                                    ,.      Ivd'.
                                                             V1cA;llc:n
                                                                !, TeYa 75`501
                                                                             ~ /~ ,-----
                                                             13ttian J,1-1a69er~--~~---
                                                             State Bar No. 24072139
                                                             Richard W. Fryer
                                                             State Bar No. 24085315
                                                             Attorneys for Plaintiff(s)




                                                    4
Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 7 of 15




                 EXHIBIT B-2
     Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSDFILED
                                                                 Page   8 of 15
                                                                    - 6/1/2020 3:11 PM
                                                                            2020-DCL-01429 / 43376812
                                                                            ELVIRA S. ORTIZ
                                                                            Cameron County District Clerk
                                                                            By Brenda Ramirez Deputy Clerk
                                 CAUSE NO. 2020-DCL-01429

MARCOS LEOS and SANTOS LEOS,                    §
Individually and as Next Friend of              §       IN THE DISTRICT COURT OF
R.N.L. and N.L.,                                §
                                                §
        Plaintiffs,                             §
                                                §       CAMERON COUNTY, TEXAS
v.                                              §
                                                §
AMERICAN SECURITY                               §
INSURANCE COMPANY,                              §       357th JUDICIAL DISTRICT
                                                §
        Defendant.                              §

                             DEFENDANT’S ORIGINAL ANSWER

        Defendant American Security Insurance Company files this Original Answer and

Requests for Disclosure against Plaintiffs Marcos Leos and Santos Leos, Individually and as

Next Friend of R.N.L. and N.L., as follows:

                                     I.     GENERAL DENIAL

        1.      Pursuant to Texas Rule of Civil Procedure 92, Defendant asserts a general denial

to all claims and causes of action asserted by Plaintiffs and demands strict proof thereof by a

preponderance of the evidence.

                               II.        AFFIRMATIVE DEFENSES

        2.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 1.b of the

“General Exclusions” section of the policy excludes losses caused by earth movement, including

earth sinking, rising or shifting.

        3.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 1.c of the

“General Exclusions” section of the policy excludes losses caused by water damage, meaning (1)

flood, surface water, waves, tidal water, overflow of a body of water, or spray from any of these,

whether or not driven by wind; (2) water or water-borne material which backs up through sewers

                                                -1-
     Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 9 of 15



or drains or which overflows from a sump, sump pump or related equipment; or (3) water or

water-borne material below the surface of the ground, including water which exerts pressure on

or seeps or leaks through a residential property, sidewalk, driveway, foundation, swimming pool

or other structure; caused by or resulting from human or animal forces or any act of nature.

        4.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 1.e in the

“General Exclusions” section of the policy excludes losses caused by neglect, meaning your

neglect to use all reasonable means to save and preserve property at and after the time of the loss.

        5.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 2.c of the

“General Exclusions” section of the policy excludes losses caused by inadequate or defective; (1)

planning, zoning, development, surveying, siting; (2) design, specifications, workmanship,

repair, construction, renovation, remodeling, grading, compaction; (3) material used in repair,

construction, renovation or remodeling; or (4) maintenance.

        6.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 3.f(1) in the

“Perils Insured Against” section of the policy excludes losses caused by wear and tear, marring,

or deterioration.

        7.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 3.f(2) in the

“Perils Insured Against” section of the policy excludes losses caused by inherent vice, latent

defect, or mechanical breakdown.

        8.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 3.f(6) in the

“Perils Insured Against” section of the policy excludes losses caused by settling, shrinking,

bulging, or expansion, including resultant cracking, of pavements, patios, foundations, walls,

floors, roofs, or ceilings.

        9.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing



                                                -2-
    Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 10 of 15



to assert the claims presented in the Original Petition.

       10.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of accord and

satisfaction, ratification, consent, settlement, payment, release, acquiescence, unclean hands,

and/or in pari delicto.

       11.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

state a claim or cause of action for punitive damages.

       12.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver and/or

estoppel.

       13.     Plaintiffs’ claims are barred, in whole or in part, by statutes of limitations and/or

the doctrine of laches.

       14.     Plaintiffs’ claims are barred, in whole or in part, by the filed rate doctrine.

       15.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of contributory

and/or comparative negligence.

       16.     Plaintiffs’ claims are barred, in whole or in part, by the economic loss doctrine.

       17.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to

mitigate damages.

       18.     Plaintiffs’ claims are barred, in whole or in part, because any damages suffered by

Plaintiffs were caused by the acts and omissions of a party or parties over whom Defendant did

not exercise control or right of control.

       19.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

state a claim upon which relief can be granted. Plaintiffs have failed to describe how a denial of

the claim converts, what is in fact, a mere contractual claim into extra-contractual tort claims and

causes of action under the Texas Insurance Code.



                                                 -3-
    Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 11 of 15



       20.     Plaintiffs’ claims are barred, in whole or in part, by the specific terms of the

Policy contract.

       21.     Plaintiffs’ claims and allegations of “bad faith” are barred, in whole or in part,

because Defendant’s liability to Plaintiffs was not reasonably clear. A bona fide controversy

existed and continues to exist concerning Plaintiffs’ entitlement to insurance proceeds from

Defendant, and Defendant’s liability, if any, has never become reasonably clear. Accordingly,

Defendant had a reasonable basis for denying Plaintiffs’ claim.

       22.     Defendant avers that any award of punitive damages to Plaintiffs in this case

would be in violation of the constitutional rights and safeguards provided to it under the

Constitution of the State of Texas and the Constitution of the United States of America

including, without limitation, that there are no constraining limitations placed on a jury’s

discretion in considering the imposition or amount of punitive damages, there are no meaningful

trial court and appellate review mechanisms to constitutionally confirm any punitive damage

award, and imposition of a punitive damage award would allow a verdict tainted by passion and

prejudice.

       23.     Imposition of punitive damages in this case would constitute a violation of

Defendant’s constitutional rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution.

       24.     Imposition of punitive damages in this case would constitute a violation of due

process and/or would be a violation of the statutory law of this state providing for a penalty.

Plaintiffs are not entitled to an award of punitive damages absent strict compliance with Chapter

41 of the Texas Civil Practice and Remedies Code.

       25.     Any award of punitive damages in this case would violate the constitutional rights



                                                -4-
    Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 12 of 15



and safeguards provided to Defendant under the Due Process Clause of the Fourteenth

Amendment and/or Fifth Amendment to the Constitution of the United States of America and/or

under the Due Course Clause of Article I, Sections 13 and 19 of the Constitution of the State of

Texas, in that punitive damages and any method of which they might be assessed are

unconstitutionally vague and not rationally related to a legitimate government interest.

       26.     Any award of punitive damages in this case would violate the procedural and/or

substantive safeguards provided to Defendant under the Fifth, Sixth, Eighth, and/or Fourteenth

Amendments to the Constitution of the United States and/or under Article I, Sections 13 and 19

of the Constitution of the State of Texas, in that punitive damages are penal in nature and,

consequently, Defendant is entitled to the same procedural and substantive safeguards afforded

to criminal Defendants.

       27.     Defendant avers that it would violate the Self-Incrimination Clause of the Fifth

Amendment to the Constitution of the United States of America and/or Article I, Section 10 of

the Constitution of the State of Texas, to impose punitive damages against it, which are penal in

nature, yet would compel them to disclose potentially incriminating documents and evidence.

       28.     It is a violation of the rights and safeguards guaranteed by the Constitution of the

United States of America and/or the Constitution of the State of Texas to impose punitive

damages against Defendant which are penal in nature by requiring a burden of proof on Plaintiff

which is less than the “beyond a reasonable doubt” burden of proof required in criminal cases.

       29.     Defendant avers that any award of punitive damages to Plaintiffs in this case will

violate the Eighth Amendment to the Constitution of the United States and/or Article I, Section

13 of the Constitution of the State of Texas, in that said punitive damages would be an

imposition of an excessive fine.



                                                -5-
    Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 13 of 15



       30.     It would be unconstitutional to award any punitive damages as such would violate

the Fifth and Fourteenth Amendments to the United States Constitution and Article I, Sections

13 and 19 of the Constitution of the State of Texas in that:

               a.      Said damages are intended to punish and deter Defendant, and thus this
                       proceeding is essentially criminal in nature;

               b.      Defendant is being compelled to be a witness against itself in a proceeding
                       essentially and effectively criminal in nature, in violation of their rights to
                       due process;

               c.      The Plaintiff’s burden of proof to establish punitive damages in this
                       proceeding, effectively criminal in nature, is less than the burden of proof
                       required in other criminal proceedings, and thus violates Defendant’s
                       rights to due process;

               d.      That inasmuch as this proceeding is essentially and effectively criminal in
                       nature, Defendant is being denied the requirement of notice of the
                       elements of the offense and the law and the authorities authorizing
                       punitive damages are sufficiently vague and ambiguous so as to be in
                       violation of the Due Process Clause of the Fifth Amendment and/or the
                       Fourteenth Amendment of the United States Constitution and also in
                       violation of Article I, Sections 13 and 19 of the Constitution of the State of
                       Texas.

       31.     Plaintiffs have sustained no injury from the alleged conduct of Defendant.

       32.     Plaintiffs’ claims are barred, in whole or in part, because Defendant’s claim-

handling practices and all related activities conformed in every respect to accepted industry

standards and practices.

       33.     Plaintiffs’ claims are barred, in whole or in part, because Defendant would show

that there is an inherent mutual duty of good faith in the agreements related to this action and that

Plaintiffs may have failed to act in good faith.

       34.     There has been no reasonable showing by evidence in the record or proffered by

Plaintiffs which would provide a reasonable basis for recovery of punitive damages as required

by Section 41.003 of the Texas Civil Practice & Remedies Code, therefore, that claim should not


                                                   -6-
    Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 14 of 15



be allowed to proceed and should be dismissed and in all respects subject to the limitations set

forth in Chapter 41 of the Texas Civil Practice & Remedies Code.

       35.     Plaintiffs are not entitled to the recovery of attorney’s fees and have failed to

provide the statutory notices required to show entitlement to the same.

       36.     Plaintiffs’ claims for attorney’s fees are barred in whole or in part because

Plaintiffs made an unreasonably excessive demand upon Defendant.

       37.     Plaintiffs’ claims for attorney’s fees are barred in whole or in part because

Plaintiffs made an excessive demand upon Defendant in bad faith.

       38.     Defendant expressly reserves and preserves any and all rights it may have under

the Policy or otherwise including, but not limited to, any right it may have to enforce its

demanded appraisal of the claim at issue.

       39.     Defendant expressly reserves and preserves any and all rights and defenses it may

have under the Texas Insurance Code, including Chapter 542A.

                           III.    REQUESTS FOR DISCLOSURE

       40.     Pursuant to Rule 194, Plaintiffs are requested to disclose, within 30 days of

service of this request, the information or material described in Rule 194.2(a)–(i).

                                              Respectfully submitted,

                                              MCDOWELL HETHERINGTON LLP

                                              By: /s/ Bradley J. Aiken
                                                 Bradley J. Aiken
                                                 State Bar No. 24059361
                                                 Brian A. Srubar
                                                 State Bar No. 24098460
                                              1001 Fannin Street, Suite 2700
                                              Houston, Texas 77002
                                              Telephone: 713-337-5580
                                              Facsimile: 713-337-8850
                                              brad.aiken@mhllp.com

                                                -7-
    Case 1:20-cv-00083 Document 1-2 Filed on 06/10/20 in TXSD Page 15 of 15



                                            brian.srubar@mhllp.com
                                            ATTORNEYS FOR DEFENDANT

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on June 1,
2020, on the following counsel of record by eServe:

Brian J. Hansen
Richard W. Fryer
FRYER AND HANSEN, PLLC
1352 W. Pecan Blvd.
McAllen, Texas 78501
email@fryerandhansen.com

Attorneys for Plaintiffs

                                           /s/ Brian A. Srubar
                                            Brian A. Srubar




                                              -8-
